Bierly, C. J.
Appellant submitted its transcript and assignment of errors in this-court on-the, 21st day of July, 19,65.
On August 16, 1965, appellant, Sperry Rubber and Plastics Company, by William R. Riggs, its attorney, filed a motion to dismiss appeal, therein reciting that appellant no longer desires to prosecute its appeal from the decision of the appellee, Review Board of the Indiana'Employment Security Division; that1-appel*452lees have filed no assignment of cross-errors; and that said appeal should be dismissed.
Appellant’s motion to dismiss this appeal is now submitted to this court for examination and determination.
The court now finds that proof of service of notice was properly given appellees; that no assignment of cross-errors has'been filed in.said cause; that no objections have been filed by appellees to appellant’s motion to dismiss; .and that appellant’s motion to dismiss the appeal should be granted.
Appeal dismissed, with costs to be charged against appellant.
Note, — Reported in 209 N. E. 2d 735.